

113 S1916 IS: Helping Expand Lending Practices in Rural Communities Act of 2014
U.S. Senate
2014-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1916IN THE SENATE OF THE UNITED STATESJanuary 14, 2014Mr. McConnell (for himself and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to provide for an application process for interested parties to apply for a county to be designated as a rural area, and for other purposes.1.Short titleThis Act may be cited as the Helping Expand Lending Practices in Rural Communities Act of 2014 or the HELP Rural Communities Act of 2014.2.Designation of county as a rural areaSection 1022 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5512) is amended by adding at the end the following new subsection:(e)Designation of county as a rural area(1)ApplicationNot later than 90 days after the date of the enactment of this subsection, the Bureau shall establish an application process under which a person who lives or does business in a State may, with respect to a county in such State that has not been designated by the Bureau as a rural area for purposes of a Federal consumer financial law, apply for such county to be so designated.(2)Evaluation criteriaWhen evaluating an application submitted under paragraph (1), the Bureau shall take into consideration the following factors:(A)Criteria used by the Director of the Bureau of the Census for classifying geographical areas as rural or urban.(B)Criteria used by the Director of the Office of Management and Budget to designate counties as metropolitan or micropolitan or neither.(C)Criteria used by the Secretary of Agriculture to determine property eligibility for rural development programs.(D)The Department of Agriculture rural-urban commuting area codes.(E)A written opinion provided by the State’s banking regulator.(F)Population density.(3)Public comment period(A)In generalNot later than 60 days after receiving an application submitted under paragraph (1), the Bureau shall—(i)publish such application in the Federal Register; and(ii)make such application available for public comment for not fewer than 90 days.(B) Limitation on additional applicationsNothing in this subsection shall be construed to require the Bureau, during the public comment period with respect to an application submitted under paragraph (1), to accept an additional application with respect to the county that is the subject of the initial application.(4)Information required to be publishedThe Bureau shall enter each application submitted under paragraph (1) in a sortable, downloadable database that is publicly accessible through the Web site of the Bureau.(5)Decision on designationNot later than 90 days after the end of the public comment period under paragraph (3)(A) for an application, the Bureau shall—(A)grant or deny such application; and(B)publish such grant or denial in the Federal Register, along with an explanation of what factors the Bureau relied on in making such determination.(6)Subsequent applicationsA decision by the Bureau under paragraph (5) to deny an application for a county to be designated as a rural area shall not preclude the Bureau from accepting a subsequent application submitted under paragraph (1) for such county to be so designated, so long as such subsequent application is made after the end of the 90-day period beginning on the date that the Bureau denies the application under paragraph (5)..